Order filed January 27, 2015.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-14-00769-CV
                                     ____________

IN THE MATTER OF THE MARRIAGE OF DANIEL BANDA AND LINA
                      MARIA MARTINEZ


                      On Appeal from the 246th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-68191

                                        ORDER

       On November 13, 2014, this court referred this case to mediation. On January 13,
2015, the parties notified this court that the case had settled in mediation on January 12,
2015. To date, we have not received the parties’ motion to dismiss the appeal, or other
dispositive motion. The parties also have not requested an extension of time to file a
dispositive motion.

       This court’s mediation order states, in pertinent part: “If mediation fully resolves
the issues in the case, the court ORDERS the parties to file a motion to dismiss the
appeal, other dispositive motion, or a motion for additional time to file the dispositive
motion, within 10 days of the conclusion of the mediation.” The parties have not
complied with this court’s order.

      Accordingly, we ORDER the parties to file a motion to dismiss, other dispositive
motion, or a motion for an extension of time to file their dispositive motion on or before
February 13, 2015.



                                         PER CURIAM